DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II in the reply filed on 08/08/2022 is acknowledged.  Claims 7, 9, 10-14 encompass this election.  
The traversal is on the ground(s) that it would not be a burden to search all of the claims together.  This is not found persuasive because, as stated in the restriction requirement, it would be a serious search and/or examination burden to examine all the claims if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-7, 9-14 are pending in this application.  Claims 1-6 are withdrawn from consideration as being directed to a nonelected invention.  Claims 7, 9, 10-14 are examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9-14 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating myocardial infarction in mice, does not reasonably provide enablement for 1) preventing myocardial infarction in mice and 2) preventing or treating myocardial infarction in humans and other non-human species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant’s specification discloses inducing MI in mice (page 20, bottom paragraph) and injecting the cell or other reagents intramyocardially into the border zone of myocardium immediately after surgery.  The specification discloses (page 20, bottom paragraph)  injection of mESC-cardiomyocytes (CM) encapsulated with PA-RGDS (the amphiphile). The specification discloses a significant number of CMs expressing cardiac specific were observed in heart tissue 7 days after injection of CMs when the cells were injected with PA-RGDS. The specification discloses cardiac function of the CM +PA-RGDS group was preserved and significantly greater than the cardiac functions until 4weeks after MI induction (page 23, top paragraph).
The specification discloses treatment of MI only in mice. However, the specification fails to disclose prevention of MI or heart failure in any species including mice. 
Claim 7 recites: 
A method of treating or preventing myocardial ischemia or heart failure comprising administering into cardiac tissue a composition comprising cultured cardiac cells or cardiac precursor cells and a peptide amphiphile in an effective amount to a subject in need thereof,
providing cardiac cells or cardiac precursor cells that survive and integrated into cardiac tissue of the subject for 14 weeks or more after administration;
wherein the peptide amphiphile comprises a cell adhesive peptide sequence and a protease degradable sequence linked to a hydrocarbon, and
wherein the cell adhesive peptide sequence and protease degradable sequence is GTAGLIGQRGDS (SEQ ID NO: 1).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

 (A) The breadth of the claims: claim 7 is very broad and encompasses all prevention and treatment in all species of mammals including humans and non-mammals and multiple species of peptide amphiphile (PA).

(B) The nature of the invention:  As disclosed by Madigan et al (“Therapeutic Use of Stem Cells for Myocardial Infarction,”  Bioengineering 2018, 5, 28) (Madigan) the nature of the invention is unpredictable.
Madigan discloses (page 1, first paragraph) the ability to prevent myocardial ischemia or heart failure depends on a variety of factors such as the underlying cause (ie coronary artery disease).  Depending on the ability and timing of reperfusion, the ischemic heart damage can be reversible or irreversible. Ischemic heart damage disrupts this homeostatic balance, which leads to a series of cellular events including apoptosis, necrosis, various inflammatory responses, and remodeling processes resulting in scar formation, ventricular stiffness, and altered contractibility. 

(C) The state of the prior art: Madigan discloses (page 1, first paragraph) though medical and surgical treatments such as pharmacotherapy, percutaneous coronary intervention (PCI), and surgical management can significantly improve patient outcomes and reverse viable ischemic tissue, no current treatment is able to create new contractile tissue or regenerate lost myocardium.  Madigan discloses (page 1, first paragraph) heart transplantation is the only definitive treatment for the ischemic heart failure that results after MI; however, the procedure involves significant risk and donors are limited.

(D) The level of one of ordinary skill: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

(E) The level of predictability in the art: Madigan discloses (page 1, first paragraph) though medical and surgical treatments such as pharmacotherapy, percutaneous coronary intervention (PCI), and surgical management can significantly improve patient outcomes and reverse viable ischemic tissue, no current treatment is able to create new contractile tissue or regenerate lost myocardium.  Therefore, the level of unpredictability is high.

(F, G) The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance disclosing how to prevent myocardial ischemia or heart failure in mice, humans and nonhuman mammals. 

 (H) The quantity of experimentation needed: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for the prevention of myocardial ischemia or heart failure in mice, humans or nonmammalian animals. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 7, 9, 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ardehali et al (US 2013/0209415) in view of Jun et al (US 2010/0119573) (listed on IDS filed 08/08/2022 as document no. 2) (Jun). 

Ardehali  discloses [0014] a medicament or delivery device containing cells of the cardiomyocyte lineage for treatment of a human [0029]  (the claimed “wherein the subject is a human;” claim 9)  or animal body, including formulations for cardiac therapy (the claimed “a method of treating or preventing myocardial ischemia or heart failure;” claim 7, part a)  to a subject in need thereof  [0029], [0030] (the claimed “to a subject in need thereof;” claim 7, part a).  Ardehali discloses [0014] cardiomyocyte lineage cells may be administered to a patient in a method for reconstituting or supplementing contractile and/or pacemaking activity in cardiac tissue (the claimed “administering a composition comprising culturing cardiac cells or cardiac precursor cells in an effective amount;” claim 7, part a).   Ardehali discloses [0024] transplantation of QP and QN cardiomyocyte cell population into mouse heart (the claimed “administering into cardiac tissue a composition comprising culture cardiac cells or cardiac precursor cells;” claim 7 part a). 
Ardehali discloses [0071] the cells are administered in a manner that permits them to graft or migrate to the intended tissue site and reconstitute or regenerate the functionally deficient area (the claimed “providing cardiac cells or cardiac precursor cells that survive and integrate into cardiac tissue;” claim 7, part b).  Ardehali  [0119] discloses structural and functional integration of hESC-derived cardiovascular progenitors into human hearts. Ardehali discloses [0025] there is clear connexin 43 staining that connects transplanted hESC-derived quadruple positive cells and the native human cardiomyocytes within the human fetal hearts (the claimed “cells that survive and integrate into cardia tissue of the subject;” claim 7 part b).
Ardehali discloses [0025] [0024] QP cell transplanted into  a whole mouse heart were viable 8 weeks after injection. Ardehali does not disclose the cells survive for 14 weeks or more after administration.  However, one of ordinary skill would have had the reasonable expectation that the cells would continue to survive for longer periods of time in view of the teachings of Ardehali [0119] , [0125] showing that the transplanted cells integrated into the host tissue (the claimed “14 weeks or more after administration;” claim 7 part b).  
Ardehali discloses [0074] the cell composition can further comprise an ingredient that facilitates the engraftment of the cells and that such ingredients include matrix proteins that support or promote adhesion of the cells. Ardehali discloses [0023] QP cardiomyocytes were grown on a fibronectin coated microelectrode. 
Ardehali discloses [0016], [0040]  the cardiac precursor cells express NKX2.5 (the claimed “wherein the cardiac cell or cardiac precursor cell is made by the process of culturing a stem cell and ascorbic acid under conditions such that cell replication results in cells that that increase expression of a cardiac-specific nucleic acid selected from Nkx2.5;” claim 10).  Ardehali discloses [0061] the stem cells can be differentiated in media comprising ascorbic acid (the claimed “ascorbic acid;” claim 10).  Ardehali discloses [0061]  the culture conditions enrich for cells with a desired phenotype (the claimed “such that cell replication results in cells that increase expression of a specific nucleic acid;” claim 10). 
Ardehali discloses [0019] the stem cell is an embryoid body cells or can be [0028] embryonic stem cells (the claimed “wherein the stem cell is an embryonic stem (ES) cell or embryoid body cell,” claim 11).
Ardehali discloses the stem cells express CD31 [0017].  Ardehali discloses [0127] that the QP cells 10 days after sorting expressed CD31. 
Ardehali discloses [0014], [0021]  the cultured cardiomyocytes can be contractile (the claimed “wherein the cultured cardiac cells spontaneously contract;” claim 13).  
Ardehali differs from the claims in that the document fails to disclose a peptide amphiphile comprising a cell adhesive peptide sequence and a protease degradable sequence linked to a hydrocarbon or that the peptide sequence and protease degradable sequence is CH3(CH2)14CONH-GTAGLIGQ-RGDS (SEQ ID NO: 1).  However, Jun cures the deficiency.
Jun discloses [0067] a composition comprising a peptide amphiphile comprising a hydrophilic peptide sequence and a hydrophobic tail, wherein the hydrophilic peptide sequence comprises a degradation sequence (the claimed “protease degradable sequence;” claim 7 part 3) and one or more of a cell adhesive sequence wherein the first adhesive sequence is an endothelial cell adhesive sequence (the claimed “cell adhesive peptide sequence;” claim 7 part 3) which is linked to a hydrophobic tail (the claimed “hydrocarbon;” claim 7 part 3). 
Jun discloses [0108] the cell sequence Arg-Gly-Asp-Ser (SEQ ID NO:9) (RGDS) (the claimed “cell adhesive peptide sequence;” claim 7, part 4). Jun discloses (table I) a protease degradable sequence GTAGLIGQ SEQ ID NO: 1 (an MMP2 sequence) (claim 7, part 4)..  Jun discloses [0190]  the adhesive sequence can be linked to the protease degradable sequence such as by example, producing a nucleic acid encoding the disclosed proteins operably linked to an expression control sequence or other known methods such as enzymatic ligation [0187] (the claimed “GTAGLIGQ-RGDS;” claim 7, part 4) (claim 14).
 Jun discloses the peptide amphiphile can comprise a hydrocarbon tail comprising a C10-C25 alkyl chain [0121] (the claimed “CH3(CH2)14” ; claim 14).  “CONH-“ represents an amide linkage (peptide bond) (claim 14).
Jun discloses [0119] incorporation of an MMP specific sequence, such as an MMP-2 specific sequence, in the peptide amphiphile (PA) backbone can ensure that the nanomatrix undergoes cell-mediated proteolytic degradation, enabling cell migration through the nanomatrix and eventual remodeling with natural ECM. Jun discloses [0119] for MMP2, this cleavage is expected between glycine and leucine residues.  Jun discloses [0192] the hydrophobic moiety can be linked to the N-terminus of the peptide (hydrophilic peptide) via an amide linkage.  Jun thus discloses the peptide amphiphile CH3(CH2)14 -CONH-GTAGLIGQ-RGDS (claim 14) (the claimed “wherein the peptide amphiphile comprises a cell adhesive peptide sequence and a protease degradable sequence linked to a hydrocarbon;” claim 7, part 3). 
Jun discloses [0150] the coated medical device can be coated with cells [0206] and  implanted into a subject.
It would have been obvious to one of ordinary skill  to modify the Ardehali composition by using a composition comprising cardiac cells/cardiac precursor cells and a peptide amphiphile as suggested by Jun in view of the teachings of Jun that the implanted composition can be delivered to the heart (incorporated into a heart valve, Jun [0150] ) wherein the composition promotes cell migration into the matrix [0066] and Ardehali that transplanted cardiac cells were successfully able to engraft.
One of ordinary skill would have had a reasonable expectation of success in treating or preventing a myocardial ischemia/heart failure cardiac condition in view of the teachings of Jun that the composition is suitable for use in the heart and that the composition promotes the growth of cells within the matrix, and Ardehali that transplanted cardiac cells were successfully able to engraft in a heart.
One of ordinary skill would have been motivated to use the composition for treating or preventing a cardiac condition in view of the teachings of Ardehali  [0119] disclosing structural and functional integration of device associated hESC-derived cardiovascular progenitors into human hearts. 


2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ardehali and Jun as applied to claims 7, 9, 10, 11, 13, 14 above and further in view of  Kim et al (“Cardiovascular repair with bone marrow-derived cells,” Blood Res 2013;48:76-86) (Kim).
The teachings of Ardehali and Jun above are incorporated herein in their entirety.  Ardehali and Jun differ from the claims in that the documents fail to disclose the stem cell expresses CD31 and is isolated from bone marrow cells expressing CD31. 
However, Kim cures the deficiency. 
Kim discloses (abstract) hematopoietic CD31+ cells, prevalent in both bone marrow and peripheral blood, have been discovered, in recent studies, to have angiogenic and vasculogenic activities and to show strong potential for therapeutic neovascularization in ischemic tissues. 
Kim discloses (page 2, left column, second full paragraph) bone marrow (BM)-derived endothelial progenitor cells (EPCs) have displayed therapeutic potentials in myocardial and peripheral vascular ischemia in animal models and positive results in a series of clinical trials using EPCs or similar BM cells to treat post-MI cardiac dysfunction and critical limb ischemia.  
It would have been obvious to one of ordinary skill to modify the method of Ardehali and Jun  by using CD31+ stem cells isolated from  bone marrow or peripheral blood as suggested by Kim in view of the teachings of Kim that the CD31+ cells had higher angiogenic and vasculogenic activities and Ardehali that CD31+ stem cells form cardiac precursor cells. 
One of ordinary skill would have had a reasonable expectation of success in using CD31+ bone marrow cells to generate cardiac precursor cells in view of the teachings of A [0117] that CD31+ stem cells form cardiac precursor cells.
One of ordinary skill would have been motivated to identify CD31+ bone marrow cells for use in generating cardiac progenitor cells in view of the teachings of Kim that BM derived EPS displayed therapeutic potential in myocardial ischemia animal models (page 2, left column, second full paragraph). 

Conclusion

No claim is allowed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632